The Attorney                   General of Texas
JIM MAllOX                                               Hay 10, 1985
Attorney General


Supreme Court Bullding         Bonorablc Bill Memer                                Opinion   No. JM-315
P. 0. Box 12545                Cheirmsn
Aurtln. TX. 75711.2545         Calendars   Cosmittelz                              Re: Effect      on existing policies
5121475.2501
                               Texas House of Rep,cesentatives                     of January 1, 1984, increase         in
Talax Olw57C1357
lrlecopler  5121475.0255
                               P. 0. Box 2910                                      required     Proof of Financial     Re-
                               Austin,   Texas     78,169                          aponsibility        under     article
                                                                                   6701h. V.T.C.S.
It4 JBckwn, Suite 700
OBIIBB, TX. 75202.4505
                               Dear Representative        Messer:
214l7425944

                                      You have asked whether automobile        liability   insurance     policies   In
4S24 Alberta Ave.. Suite 150   effect    at the time Senate Bill          No. 538 (Sixty-eighth        Legislature,
El P1B.a. TX. 799c52793        Regular Session)     became law on January 1, 1984, must be read there-
915633-34w                     after   to provide   e.t least   fifteen   thousand dollars      ($15,000)    coverage
                               against    liability  regardless     of the stated policy     limits.
1001 Texas. SUICO700
Houston. TX. 77002.3111                The legislati~cn,     Acts   1983, 68th Leg.,    ch. 535 at 3122. amended
713/223-5886                   article     6701h.    V.T.C.S.,    the Safety Responsibility      Law.  Basically.
                               the bill      changed     the deffnitioa       of “Proof   of Financial  Responsi-
                               bility,”     which had prevfously       required motorists   to shov
505 Broadway. Suite 312
Lubbock. TX. 7940%3479
5W747-5235                                  [p] roof      of
                                                           ability   to respond    in damages       for
                                            liability,    on account      of accidents      occurring
                                           BubBequeM     to the effective    date of said proof.
 1309 N. Tmth. Sulle S
 McAllan. TX. 755ol.lBB5
                                           arising   out of the ownership,      maintenance    or use
 5121B52.4547                              of a motor vehicle.     in the amount of Ten Thousand
                                           Dollars   1:$10,000) because of bodily      Injury    to or
                                           death of’ one person in any one accident.        , . .
 100 Win PluB. SuitB 400
 SB~ Antonio. TX. 72205.2797
 5lZ225+lSl
                               and in amounts of $20,000 and $5,000.            respectively,     for Injuries     to
                               more than one person and for property             damage.      See
                                                                                              -   Acts   1963,   58th
                               Leg.,   ch. 506,      $1, st 1320.     Under the new provisions,      those minimum
 An Equal Opportunity/         amounts have beer, raised          to $15,000,   $30.000,     and $15,000.    respec-
 AffirmalIve Action Employer   t ively , effective,       January   1, 1984, and to $20,000,          $40,000,    and
                               $15,000,   effectivtr     January 1, 1986. V.T.C.S.       art. 6701h, fl.

                                      Section    7 of Senate      Bfll   No. 538 stated:

                                                 This    Act takes effect    January 1, 1984, provided
                                            that      arf     insurance   policies   Issued    prior      to
                                            January 11, 1984, which proved financial            responsi-
                                            bility      prior     to that date shall    continue     to be




                                                                         p. 1445
Ronorable    Bill   flerrcr     - Page 2   (J?t-315)




              adequrte         proof offinancial    responsibility      until
              it [s$cl        terminates DC one year from its issuance.
               whichever     Is  sooner?,    snd sny insurance         policy
            dssued       in 1985 chic?, proved financisl           responri-
               bllity   prior to January-l.      1986, shall continue to
               be adequate      proof     of finsncial      responsibility
               until   it terminates     or one year from its issuance,
               vhlchever    is sooner.      (Emphasis added).

        The Safety Responsibility              Law does not affect    the actual     amount
 of damages for which a motorist               may be held liable   by an Injured party
 in court;       It Is a regulatorg            measure  that denies    the privilege       of
 uslnn      Texas hiuhwavs         to a motorist       unless  the motorist       can show
 fir&cial       respo&ibillty          In rmlounts specified    by lam.    See Gillas       le
 v. Department        of Public         SafEz,    259 S.W.2d 177   (Tex.   1953
                                                                           ---K-e
 denied.      347 U.S. 933 (19541.            Thus. a failure   to furnish    evidence
 proof of financial            responsibility      boes not insulate     a motorist     from
  financlsl     responsibility        for any damages his use of Texas highways may
  occasion,     but such a failure          can cause the offending     motorist    to lose
 his driving       pr%vileges       and v:ilLl make him subject    to criminal     penalty.
  V.T.C.S.     art. 6701h. lSlC, 1E.

         In our opinion,        the leglslature      has clearly       indicated   its intent
 that no motorist         should lose his driving           privileges      or be subject      to
 criminal     penBlty    for failure      to provide     “Proof of Financial         ReBpOnBi-
 bility”     if he remained insured            after    January 1. 1984, under an in-
 surance    policy     that was adequate on December 31, 1983. to prove BuCh
 financial      responsibility      undlx article      6701h as It then read; and that
 such policy        would thereafter        continue     to furnish       adequate    proof    of
  financial      responsibility       urder     the   statute      until    the policy      ter-
 minated,      or until    the expiration       of~one year from Its Issuance,           which-     _
  ever occurred first.

          No part of the act bacame law before                  January  1, 1984,      and
  inasmuch as an act speaks at3 of the time at which It takes effect,                   no
  one was required            to take rwtice      of It before that time.    Popham v.
  Patterson,         51 S.P.2d 680 (Tex. 1932).           The fact that an insurance
  polfcy       reflecting       policy    limits  of only $10,080 vas first      written
  after     Senate Bill No. 538 va.8 passed in 1983 is unimportant,              so  long
  as it vss written            prior    to January 1, 1984 and remained in effect        on
  that date, not having been i,ssued as much as a full year earlier.                      A
  provision        effective      January 1, 1986 will again raise minimum required
  amounts.          Cur conclusion         ‘31th respect  to the provision    effective
  January 1. 1984, also applil?rr to the 1986 changes because of the clear
   legislative        intent.      -Cf. Attorney  General Opinion B-752 (1975).

         The effect   of Senate Dill No. 538 becoming lav was not to auto-
   matically   increase   such wlicy  limits,   but, rather.    to obviate    the
   need to increase     them befxe   a later  time.   See
                                                      --     Norton v.   Kleberg
   County, 231 S.W.2d 716 (Tex. 1950).




                                               p.   1446
Aonorsbla       Bill    Hcrrer - PaSo 3       (JH-313)




                    The     effect      of   Senate    Bill    No. 538. Sixty-
            -   eighth     Legislature,        Rcpulat    Session,    vas not to
                 sutosstically         incwase      thc~ limits of existing
                 automoblle       liabilj   (,y policies      to s ~lniram        of
                 $15.000 on January            1, 1984, but rather          vas to
                 obviste      the need       to immediately        increase     such
                 limits    in order to satisfy           the financial      respon-
                 sibility      requireme:>ts    of article     6701h. V.T.C.S.


                                                          Very truly   your
                                                              I               r( /



                                                          J IW     MATTOX
                                                          Attorney  General of Texas

 TOM GREFiN
 First      Assistant     Attorney     Ger.eral

  DAVID R. RICBARDS
  Executive Assistant Attorney              General

  ROBERTGRAY
  Special Assistant         Attorney     General

  ltICX GILPIN
  Chairman, Opinion Committee

  Prepared       by Bruce Youngbloosi
  Assistant       Attorney General

  APPROVED:
  OPlNION COMMITTEE

  Rick Gllpin,   Chairman
  Jon Bible
  Colln Cerl
  Susan Garrison
  Tony Guillory
  Jim Hoellinger
  Jennifer   RigSs
  Nancy Sutton
  Bruce Youngblood




                                                   p.   1447